Citation Nr: 0722688	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  He served in Vietnam from January 1966 to January 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned at a Travel Board 
hearing at the RO in January 2007.  A transcript is of 
record.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has post-
traumatic stress disorder which is related to his period of 
active military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2004 and July 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a May 2005 SOC and 
June 2005 and December 2006 SSOC's each provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, because the veteran was 
sent notification of the Dingess decision in July 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The objective, relevant evidence of record includes the 
veteran's service medical records (SMRs).  These did not show 
any complaints of, or treatment for, a psychiatric disorder.  
The July 1967 separation examination contained no psychiatric 
complaints, and the clinical evaluation was within normal 
limits.

The veteran's separation document, DD Form 214, indicates 
that he received the National Defense Service Medal and the 
Vietnam Service Medal.  There is no indication that he 
received any awards or decorations denoting participation in 
combat with the enemy.  His military occupational specialty 
(MOS) was as a Marine Engineer.  

In August 2003, a private Adult Nurse Practitioner stated 
that the veteran had begun treatment that month for what had 
been diagnosed as PTSD.  Between 2002 and 2004, he was seen 
by VA.  It was noted that, in May 2002, he had been seen for 
complaints of anxiety and depression; he had sought 
assistance on the advice of an addiction therapist.  On June 
11, 2002, his chief problem was anxiety and depression 
related to severe medical issues, namely emphysema.  The Axis 
I diagnosis was alcohol dependence, in remission for one 
year.  In August 2003, he brought up his service in Vietnam, 
but said he did not want to admit that he had any "issues" 
around his Vietnam experiences.  He also reported childhood 
problems and family dysfunction.  He was encouraged to talk 
about his difficulties.  He was noted to have classical 
symptoms of PTSD, including intrusive thoughts, avoidance, 
and a sleep disturbance.  He was very resistant about the 
Vietnam issue.  The clinical assessment indicated that PTSD 
had not been addressed.  In May 2004, he stated that he had 
served in the highlands of Vietnam, where he had been heavily 
engaged with the enemy.  He said that he had seen two small 
boys die aboard his boat, and that their faces still haunted 
him.  

In April 2006, an Adult Nurse Practitioner submitted 
correspondence on behalf of the veteran.  It was noted that 
he was being followed by Mental Health for PTSD, attributed 
to his military experiences during the Vietnam era.

In December 2006, the RO prepared a Memorandum of 
Unavailability.  It was found that the information provided 
to search for verification of in-service stressor events to 
support a diagnosis of service connection for PTSD was 
insufficient for additional research.  The veteran had 
claimed the following as his stressors, which he reiterated 
at his Travel Board personal hearing:  (a) the killing of a 
Viet Cong prisoner and seeing American and Vietnamese dead or 
wounded: (b) engaging in firefights, during one of which an 
individual named E.N. had been killed, whose body he and some 
other soldiers had carried back in a body bag; and (c) seeing 
children, women, and old men refugees, who had been in very 
poor physical shape.  After numerous attempts, verification 
of these claimed stressors through inquiry with the military 
had not been possible.  The SMRs had been reviewed, as had 
the veteran's 201 (military personnel) File, his DD Form 214, 
and his service separation examination.  Attempts had been 
made to verify the stressors with the U.S. Army and the Joint 
Services Records Research Center (JSRRC), to no avail.  He 
had not received any combat badges or decorations.  He also 
had served in a noncombat MOS.  As a result, the RO reported 
that there were no reported stressors which could be 
verified.


After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The objective evidence of record does not 
suggest that the veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
the instant case, the evidence fails to document that the 
veteran engaged in combat, as shown by the lack of combat-
indicative awards or decorations and a non-combat MOS.  There 
is no suggestion that he was wounded in service. 

The Board acknowledges the veteran's accounts of having 
engaged in perimeter patrols in Vietnam on which he 
encountered exposure to stressors, and we have no reason to 
doubt the sincerity of his assertions, but the law requires 
verification or corroboration of such claimed stressors, and 
the veteran's contentions are not supported by the objective 
evidence of record.  Under West v. Brown, 7 Vet. App. 70, 76 
(1994) where "the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  Rather, the claimed stressors must be 
corroborated by independent evidence of record.  In this 
case, multiple attempts have been made to verify the 
veteran's claimed stressors, to include through the U.S. Army 
and the JSRRC.  Verification has not been possible.  
Therefore, the occurrence of verified stressors such as the 
veteran's described witnessing of American and Vietnamese 
dead and Vietnamese refugees, which could result in the 
development of PTSD has not been objectively demonstrated, 
because the veteran did not provide sufficient information 
susceptible of official substantiation.

Therefore, while there is a diagnosis of PTSD in the record, 
noted by an Adult Nurse Practitioner, there is no verified 
in-service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  In view of the foregoing, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


